

117 HR 1109 IH: Department of State Student Internship Program Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1109IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Castro of Texas (for himself, Mr. Zeldin, Mr. Sherman, Ms. Bass, Mr. Sires, Mr. Cohen, Mr. Schiff, Mr. Carson, Ms. Jackson Lee, Mr. Lowenthal, Mr. Meeks, Ms. Velázquez, Mr. Carbajal, Ms. Meng, Mr. Jones, Ms. Titus, Mr. Khanna, Mr. McGovern, Mr. Payne, Ms. Lee of California, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Department of State Student Internship Program as a paid internship program to provide students with the opportunity to learn about a career in diplomacy and foreign affairs, and for other purposes.1.Short titleThis Act may be cited as the Department of State Student Internship Program Act.2.Department of State student internship program(a)In generalThe Secretary of State shall establish the Department of State Student Internship Program (in this section referred to as the Program) to offer internship opportunities at the Department of State to eligible students to raise awareness of the essential role of diplomacy in the conduct of United States foreign policy and the realization of United States foreign policy objectives.(b)EligibilityTo be eligible to participate in the Program, an applicant shall—(1)be enrolled, not less than half-time, at—(A)an institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or(B)an institution of higher education based outside the United States, as determined by the Secretary of State;(2)be able to receive and hold an appropriate security clearance; and(3)satisfy such other criteria as established by the Secretary.(c)SelectionThe Secretary of State shall establish selection criteria for students to be admitted into the Program that includes the following:(1)Demonstrable interest in a career in foreign affairs.(2)Academic performance.(3)Such other criteria as determined by the Secretary.(d)OutreachThe Secretary of State shall advertise the Program widely, including on the internet, through the Department of State’s Diplomats in Residence program, and through other outreach and recruiting initiatives targeting undergraduate and graduate students. The Secretary shall actively recruit people belonging to traditionally under represented groups, including by conducting targeted outreach at minority serving institutions (as such term is described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))) to promote diversity.(e)Compensation(1)In generalStudents participating in the Program shall be paid at least—(A)the amount specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or(B)the minimum wage of the jurisdiction in which the internship is located, whichever is greatest.(2)Housing assistance(A)AbroadThe Secretary of State shall provide housing to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is outside the United States.(B)DomesticThe Secretary of State is authorized to provide housing to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is more than 50 miles away from such student’s permanent address.(3)Travel assistanceThe Secretary of State shall provide a student participating in the Program whose permanent address is within the United States financial assistance to cover the costs of travel once to and once from the location of the internship in which such student is participating, including travel by air, train, bus, or other transit as appropriate, if the location of such internship is—(A)more than 50 miles from such student’s permanent address; or(B)outside the United States.(f)Working with institutions of higher educationThe Secretary of State is authorized to enter into agreements with institutions of higher education to structure internships to ensure such internships satisfy criteria for academic programs in which participants in such internships are enrolled.(g)Transition period(1)In generalNot later than three years after the date of the enactment of this Act, the Secretary of State shall transition all unpaid internship programs of the Department of State, to the maximum extent practicable and excluding internships not administered by the Department, to internship programs that offer compensation, such as the Program and the Foreign Service Internship Program.(2)Waiver authorityThe Secretary of State may waive the transition requirement under paragraph (1) for a period of not more than one year if the Secretary of State—(A)determines that such a waiver is necessary; and(B)submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report providing a justification for such a waiver.(h)ReportsNot later than 18 months after the date of the enactment of this Act and annually by January 31 thereafter, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes the following:(1)Information regarding the number of students, disaggregated by race, ethnicity, gender, institution of higher learning, home State, State where each student graduated from high school, and disability status, who applied to the Program, were offered a position, and participated.(2)Information on the number of security clearance investigations started and the timeline for such investigations, including whether such investigations were completed or if, and when, an interim security clearance was granted.(3)Information on expenditures on the Program.(4)Information regarding the Department of State’s compliance with subsection (g) as applicable.(i)Voluntary participation(1)In generalNothing in this section may be construed to compel any student to participate in the collection of data or divulge any personal information described in subsection (h). Students shall be informed that their participation in the data collection contemplated by such subsection is voluntary.(2)Privacy protectionAny data collected under this section shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.(j)Diversity definedIn this section, the term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).